DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Examiner’s Note Regarding Contingent Limitations
Claim 1 is a method claim that contains the contingent limitation of “downloading and installing a monitoring agent core of the monitoring agent from an external service to the virtual computing instance by the monitoring agent lifecycle service when the monitoring agent core is needed in the virtual computing instance.” MPEP states “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Since claim 1 does not necessarily require that the monitoring agent core is needed, the broadest reasonable interpretation of claim 1 does not require this contingency to be performed. Nonetheless, for the sake of compact prosecution, the examiner has examined claim 1 as if this contingency was required. The applicant is encouraged to amend the claim to make this contingency required.

Claim Objections
Claim 9 is objected to because of the following informalities: In line 2, “method” should read “a method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 7, and 15 (line numbers correspond to claim 7),
a.	Lines 2-4: It is unclear as to what is meant by restarting the monitoring agent lifecycle service of the monitoring agent when the patch or upgrade is available for the monitoring agent core and not the lifecycle service (i.e., The MALS is shut down in claim 2, but claim 7 is not dependent on claim 2, and thus, it is not necessary to “restart” the MALS. For examination purposes, the examiner will interpret the monitoring application core as being restarted, from [0050] of the specification.
b.	Lines 6-7: There is a lack of antecedent basis for the term “the upgrade of the patch downloaded from the external service.” For examination purposes, the examiner will interpret the available upgrade or patch to be downloaded from the external service in a prior step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. Pub. No.: US 2018/0232517 A1 (hereafter Roth), in view of Bollay et al. Patent No.: US 8,856,308 B1 (hereafter Bollay).

Regarding claim 1, Roth teaches the invention substantially as claimed, including:
A computer-implemented method for managing a monitoring agent ([0080], Lines 1-3: FIG. 5 is a flow chart illustrating an example of a process 500 for installation and operation of a monitoring agent in accordance with various embodiments) in an operating system of a virtual computing instance ([0036], Lines 14-16: Customers may run an operating system and/or applications on the virtual machines of the customer), the method comprising: 
initiating a startup process of the operating system of the virtual computing instance ([0080], Lines 10-13: In 502, an instance is started such as a virtual machine instance of a virtual computer system service of a computing resource service provider (i.e., starting a virtual machine instance starts the operating system of the virtual machine instance)); 
…starting a monitoring agent lifecycle service of the monitoring agent ([0026], Lines 1-6: The enclave 112 of the present disclosure may further have a monitoring agent 114 in the form of executable code (i.e., monitoring agent “core”) for monitoring activity of applications within the enclave 112, and, in some embodiments, may have a bootloader agent 116 (i.e., “monitoring agent lifecycle service”) for installing and launching the monitoring agent 114);
downloading and installing a monitoring agent core of the monitoring agent from an external service to the virtual computing instance by the monitoring agent lifecycle service when the monitoring agent core is needed in the virtual computing instance ([0081], Lines 1-3: In 504, the system performing the process 500 receives a request to monitor the instance using a monitoring agent (i.e., the monitoring agent is requested, or “needed”). [0083], Lines 1-11: In 508, the monitoring agent may be installed within the enclave…In some embodiments, a bootloader agent is executed by processors in memory of a computer system to establish the enclave with the code that…retrieves encrypted code from the remote entity for running the monitoring agent (i.e., “downloading”) that may be decrypted…and executes the decrypted code (i.e., code for running a monitoring agent is downloaded and installed by the bootloader agent 116 into an enclave). [0094], Lines 5-14: The monitoring agent 702…may be instantiated as part of the virtual machine instance 710. An advantage of running the monitoring agent 702 within the enclave 704 as a part of the virtual machine instance 710 may be that enclave 704 provides assurances that the monitoring agent 702 cannot be viewed or tampered with by i.e., monitoring agents are downloaded and installed within enclaves that are themselves within virtual machine instances)); and 
performing a monitoring operation of the virtual computing instance by the monitoring agent core of the monitoring agent ([0084], Lines 1-3: In 510, the system performing the process 500 determines whether the monitoring agent is properly monitoring the instance (i.e., execution of the decrypted code in the previous step causes the monitoring agent to perform monitoring operations on the virtual machine instance)).

While Roth teaches starting up a virtual machine instance and starting a bootloader agent that downloads and installs a monitoring agent, Roth does not explicitly disclose:
as part of the startup process of the operating system, starting a monitoring agent lifecycle service of the monitoring agent.

However, Bollay teaches:
as part of the startup process of the operating system, starting monitoring agent lifecycle service of the monitoring agent (Column 4, Lines 46-47: As used herein the term “agent installer” (i.e., “monitoring agent lifecycle service”) refers to a program or application that is arranged to install agents on hosts (i.e., virtual machines (Column 4, Lines 1-3) including guest operating systems (see Column 3, Lines 52-61)). Column 4, Lines 17-22: Agents may be arranged to provide a variety of network management services for nodes in a floating network, including…network application monitoring (i.e., agent installers install “monitoring agents”). Column 26, Lines 22-24: When the cloud instance or virtual machine boots up, or is otherwise activated, the agent installer may execute (i.e., agent installers execute as part of the booting of the virtual machine. Booting “loads and starts the computer’s more complicated operating system and prepares it for use” (see Microsoft Computer Dictionary Fifth edition “boot1” page 69) and therefore, a boot process of a virtual machine includes “starting” the guest operating system of the virtual machine)).



Regarding claim 2, Roth teaches:
after the monitoring agent core has been installed and running in the virtual computing instance, shutting down the monitoring agent lifecycle service of the monitoring agent in the virtual computing instance ([0064], Lines 6-14: The hypercall may cause executable code of a bootloader agent to be written to a memory of host computers system or memory allocated to the virtual machine instance. In this example, when the executable code is executed, it may cause the instantiation of an enclave and the installation and the launching of the monitoring agent within the enclave. In some of these embodiments, the executable code may then be erased after the enclave is created and the monitoring agent is launched (i.e., erasing executable code of the bootloader agent causes the bootloader agent to stop executing, or to “shut down”)). 

Regarding claim 3, Bollay teaches:
starting a bootstrap program of the operating system, wherein the monitoring agent lifecycle service is bundled in the bootstrap program (Column 26, Lines 22-24: When the cloud instance or virtual machine boots up, or is otherwise activated, the agent installer may execute (i.e., execution of the agent installer is part of, or “bundled” with the booting of the guest operating system. A bootstrap loader, or “program” is typically “run when a computer is switched on (booted)” (see the Microsoft Computer Dictionary Fifth edition, “bootstrap loader”, page 69). Therefore, by booting a guest operating system, a bootstrap loader, or “program” is started to boot the guest operating system and execute the bundled agent installer)).  

Regarding claim 5, Roth teaches:
after the monitoring agent lifecycle service has been started, registering the monitoring agent lifecycle service with the external service to download the monitoring agent core ([0083], Lines 9-16: A bootloader agent is executed by processors in memory of a computer system to establish the enclave with the code that generates cryptographic key material, authenticates itself with a remote entity, retrieves encrypted code from the remote entity for running the monitoring agent that may be decrypted using some of the generated cryptographic key material, and executes the decrypted code (i.e., in authenticating itself with the remote entity prior to downloading the code for running the monitoring agent, the bootloader agent is known to, or “registered” with the remote entity, thereby allowing the bootloader agent to be authenticated by the remote entity)). 

Regarding claims 9-11, and 13, they are computer program product claims that contain limitations similar to those of method claims 1-3, and 5 respectively, and are therefore rejected for at least the same rationale. Roth further teaches the additional limitations of a non-transitory computer-readable storage medium containing program instructions for method…wherein execution of the program instructions by one or more processors of the computer system causes the one or more processors to perform steps (Claim 16, Lines 1-4: A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least…).

Regarding claims 17-19, they are system claims that contain limitations similar to those of method claims 1-3 respectively, and are therefore rejected for at least the same rationale. Roth further teaches the additional limitations of memory; and at least one processor ([0136], Lines 11-22: Where a system includes computerized devices, each such device can include hardware elements…including, for example, a central processing unit…Such a system may also include storage devices, such as…random access memory).

Claims 4, 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roth, in view of Bollay, as applied to claims 1, and 9 above, and in further view of Iikura et al. Pub. No.: US 2016/0154665 A1 (hereafter Iikura).

Regarding claim 4, while Roth teaches a bootloader agent acting as a “monitoring agent lifecycle service”, the combination of Roth and Bollay does not explicitly disclose:
after the monitoring agent lifecycle service has been started, registering the monitoring agent lifecycle service as a startup service for the virtual computing instance. 

However, Iikura teaches:
after the monitoring agent lifecycle service has been started, registering the monitoring agent lifecycle service as a startup service for the virtual computing instance ([0057], Lines 1-5: The virtual machine creation instructing unit 117 of the management server 1 deploys the virtual machines 3 based on, for example, the template information 131 (i.e., template information defines services required to deploy, or “startup” a virtual machine) to which the description of the monitoring definition has been added. [0064], Lines 1-5: When the initial process executing unit 221 (i.e., “monitoring agent lifecycle service”) of a virtual machine 3 recognizes that the virtual machine 3 is a newly created virtual machine 3, the initial process executing unit 221 installs a monitoring agent in the new virtual machine 3 (i.e., during deployment of a new virtual machine, a monitoring agent lifecycle service is started to download and install a monitoring process based on a template). [0057], Lines 9-14: i.e., by storing the template information in an additional step after deployment, the virtual machine creation instructing unit “registers” the new template, including the associated initial process executing unit used to download/install the monitoring agent, with the physical machine 2 after the initial process executing unit is used to download/install the monitoring agent)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Iikura’s teaching of registering a template associated with a monitoring agent and an initial process executing unit used to download/install the monitoring agent within a virtual machine, with the combination of Roth and Bollay’s teaching of downloading/installing a monitoring agent within a virtual machine using a bootlogger agent, with a reasonable expectation of success, since they are analogous virtualized systems that similarly detail the downloading and installation of monitoring agents within virtual machines. Such a combination results in a system that downloads and installs a monitoring agent within a virtual machine using a bootlogger agent, as in Roth, and subsequently registering the monitoring agent and bootlogger agent as a template at a physical machine. One of ordinary skill would have been motivated to make this combination to maintain templates of virtual machines having registered therein necessary bootlogger agents and monitoring agents for use in quickly and simply constructing virtual machine systems (Iikura [0004]).

Regarding claim 6, while Roth teaches a bootloader agent acting as a “monitoring agent lifecycle service”, the combination of Roth and Bollay does not explicitly disclose:
after the monitoring agent core has been downloaded, registering the monitoring agent core as a system startup service of the virtual computing instance. 

However, Iikura teaches:
after the monitoring agent core has been downloaded, registering the monitoring agent core as a system startup service of the virtual computing instance ([0057], Lines 1-5: The virtual i.e., monitoring definition is based on monitoring design information that includes a specification of a necessary monitoring agent (see FIG.3)). [0064], Lines 1-5: When the initial process executing unit 221 of a virtual machine 3 recognizes that the virtual machine 3 is a newly created virtual machine 3, the initial process executing unit 221 installs a monitoring agent in the new virtual machine 3 (i.e., during deployment of a new virtual machine, a necessary monitoring agent is downloaded and installed by an initial process execution unit on the new virtual machine based on the template). [0057], Lines 9-14: Furthermore, for example, the virtual machine creation instructing unit 117 stores the template information created by the template changing unit 116 as template information 231 in the information storage area 231 of the physical machine 2 (i.e., by storing the template information in an additional step after deployment, the virtual machine creation instructing unit “registers” the new template, including the associated monitoring agent, with the physical machine 2 after the monitoring agent has been downloaded/installed as part of the initial startup of the virtual machine)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Iikura’s teaching of registering a template associated with a monitoring agent and an initial process executing unit used to download/install the monitoring agent within a virtual machine, with the combination of Roth and Bollay’s teaching of downloading/installing a monitoring agent within a virtual machine using a bootlogger agent, with a reasonable expectation of success, since they are analogous virtualized systems that similarly detail the downloading and installation of monitoring agents within virtual machines. Such a combination results in a system that downloads and installs a monitoring agent within a virtual machine using a bootlogger agent, as in Roth, and subsequently registering the monitoring agent and bootlogger agent as a template at a physical machine. One of ordinary skill would have been motivated to make this combination to maintain templates of virtual machines having registered therein necessary bootlogger agents and monitoring agents for use in quickly and simply constructing virtual machine systems (Iikura [0004]).

Regarding claims 12, and 14, they are computer program product claims that contain similar limitations to those of method claims 4, and 6, and are therefore rejected for at least the same rationale.

Claims 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roth, in view of Bollay, as applied to claims 1, and 9 above, and in further view of Lam et al. Patent No.: US 6,272,677 B1 (hereafter Lam).

Regarding claim 7, while Roth teaches a monitoring agent core downloaded using a bootloader agent acting as a monitoring agent lifecycle service, the combination of Roth and Bollay does not explicitly recite:
receiving a command to restart the monitoring agent lifecycle service of the monitoring agent when at least one of an upgrade and a patch is available for the monitoring agent core; and 
after the monitoring agent lifecycle service has been restarted, performing a patching or upgrade operation for the monitoring agent core using the upgrade or the patch downloaded from the external service. 

However, Lam teaches:
receiving a command to restart the monitoring agent lifecycle service of the monitoring agent when at least one of an upgrade and a patch is available for the monitoring agent core (Column 3, Lines 38-41: The automatic detection and distribution of updated code version level for an agent system in accordance with an exemplary embodiment of the present invention is described with reference to the flow diagram of FIG. 2 (i.e., detection of an updated code version causes the restart of the agent below)); and 
after the monitoring agent lifecycle service has been restarted, performing a patching or upgrade operation for the monitoring agent core using the upgrade or the patch downloaded from the external service (Column 4, Lines 4-25: When the “try later” response has been sent, the slave agent 16 then downloads the required code version from the appropriate servicer 32…The downloading updates the classes, as is capable via the class files feature of Java, and the updated native libraries are i.e., an upgrade operation to update/upgrade/patch the native libraries using the downloaded libraries is performed after the slave agent and corresponding JVM is restarted). Lines 35-40: After the master agent 14 is restarted with a new JVM, Java Virtual machine 4 in FIG. 3I, both the master agent 14 and the server agent 16 are running with the new level of code and are ready to respond to manager requests at the proper code version level (step 50, FIG. 2; diagram FIG. 3J)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Lam’s teaching of restarting an agent and JVM in order to apply an upgrade to the level of code of the agent an JVM, with the combination of Roth and Bollay’s teaching of a VM executing a monitoring agent, with a reasonable expectation of success, since they are analogous virtualized systems that similarly execute agent programs within virtual machines. Such a combination would result in a system that upgrades or patches an agent by first restarting a JVM, as in Lam, which would restart a bootloader agent operating within the virtual machine to download the agent, as in Roth. One of ordinary skill would have been motivated to make this combination so that agents can be updated to be ready to properly respond to requests (Lam Column 4, Lines 35-40).

Regarding claim 15, it is a computer program product claim that contains similar limitations to those of method claim 7, and is therefore rejected for at least the same rationale.

Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth, in view of Bollay, as applied to claims 1, 9, and 17 above, and in further view of Hoff et al. Pub. No.: US 2013/0263088 A1 (hereafter Hoff).

Regarding claim 8, while Roth teaches a monitoring application used to monitor an application of a virtual machine, the combination of Roth and Bollay does not explicitly disclose:
downloading and installing a plugin for collecting metrics of an application from the external service when the application is discovered to be running in the virtual computing instance. 

However, Hoff teaches:
downloading and installing a plugin ([0048], Lines 1-4: WebPI agent 534 uses libraries and an application programming interface (API) of the web platform installer to read the aggregated feed 318 to determine which dependencies and plugins to download and install) for collecting metrics of an application from the external service ([0031], Lines 21-25: Each of the plugins may have any suitable functionality. For instance, one or more of the plugins may perform diagnostic operations (e.g., monitoring for problem(s), identifying source(s) of problem(s), debugging, profiling, controlling, etc.) (i.e., collecting “metrics”) with respect to an application) when the application is discovered to be running in the virtual computing instance ([0003], Lines 4-9: The configuration information indicates that designated plugin(s) selected from one or more plugins, which are stored in a location that is accessible to deployed applications, are to be installed in response to the specified application being deployed (i.e., applications run within virtual machines (see [0075]). An agent plugin contains and runs the downloaded dynamic plugins (see [0028], and Fig. 5) in a similar way to how the claimed monitoring agent contains and runs the installed plugins illustrated in Fig. 3)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Hoff’s teaching of downloading a plugin to operate within an agent to monitor an application running within a virtual machine, with the combination of Roth and Bollay’s teaching of using monitoring agents to monitor applications running within virtual machines, with a reasonable expectation of success, since they are analogous virtualized systems that similarly monitor applications running within virtual machines. Such a combination results in a system that uses an agent to monitor 

Regarding claims 16, and 20, they are computer program product and system claims respectively, which contain similar limitations to those of method claim 8, and are therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hassine et al. Pub. No.: US 2015/0378763 A1 discloses automatically detecting installation of a service on a virtual machine, and installing a monitoring agent on the virtual machine.
	Chen et al. Pub. No.: US 2017/0134301 A1 discloses downloading an agent from an application services server 110 when a virtual machine boots and executes a bootstrap script.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL W AYERS/Examiner, Art Unit 2195